COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Lemons


PHILLIP A. CARPER
                                             MEMORANDUM OPINION*
v.   Record No. 1442-99-4                         PER CURIAM
                                              FEBRUARY 15, 2000
NATIONAL WILDLIFE FEDERATION AND
 NORTHBROOK PROPERTY & CASUALTY
 INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (James A. Klenkar; Hall, Monahan, Engle,
             Mahan & Mitchell, on brief), for appellant.

             (Christopher R. Costabile; Ollen, Carleton,
             Evans & Wochok, on brief), for appellees.


     Phillip A. Carper (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that he

failed to prove that his asthma constituted a compensable

occupational disease.     Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.

     A claimant must prove the existence of an occupational

disease by a preponderance of the evidence.       See Virginia Dep't

of State Police v. Talbert, 1 Va. App. 250, 253, 337 S.E.2d 307,

308 (1985).     Unless we can say as a matter of law that


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
claimant's evidence sustained his burden of proof, the

commission's findings are binding and conclusive upon us.     See

Tomko v. Michael's Plastering. Co., 210 Va. 697, 699, 173 S.E.2d

833, 835 (1970).

     The commission treated claimant's asthma as an ordinary

disease of life pursuant to Code § 65.2-401.    Claimant did not

challenge that classification.

     For an ordinary disease of life to be treated as a

compensable occupational disease, claimant had to prove, by

clear and convincing evidence, to a reasonable degree of medical

certainty, that his asthma arose out of and in the course of his

employment, did not result from causes outside of his

employment, was characteristic of his employment, and was caused

by the conditions peculiar to his employment.    See Teasley v.

Montgomery Ward & Co., Inc., 14 Va. App. 45, 49-50, 415 S.E.2d

596, 598 (1992); see also Code § 65.2-401.

     In ruling that claimant failed to carry his burden of

proof, the commission found as follows:

          While Dr. [B. Franklin] Lewis, on October
          20, 1997, indicated that the claimant had
          occupational asthma from his recent
          employment, a review of his office notes
          fails to indicate any specific exposure that
          the claimant had. There is no mention of
          solvents or bronze dust as the claimant
          testified. In fact, his notes merely
          reflect that the claimant suspected it is
          the work that is causing the condition but
          specifically noted he could not pinpoint any
          source of irritation at work. While the
          report of Dr. [Thomas J.] LoRusso does

                                 - 2 -
           indicate exposure to bronze dust with a
           causal connection, this is based solely on
           the history provided by the claimant and the
           assumption that the claimant operates a
           bronze machine. However, the testimony at
           the hearing was that the claimant did not
           operate nor work in the bronzing machine
           area. He did, however, place the borders on
           such cards. The testimony of the claimant
           and Mr. Vaughan were contradictory
           concerning the amount of dust in the area
           . . . . [T]he study of the air quality
           failed to find sufficient particles of
           bronze dust or solvents in either the
           claimant's work area or the room where the
           Heidelberg press was located. We also note
           the various histories throughout the years
           concerning the claimant's wheezing when
           exposed to various potential allergens. The
           claimant did not appear to be forthright in
           his testimony concerning some of these
           previous difficulties. We also are troubled
           by the conflicting reports in the medical
           records and the claimant's testimony
           concerning his cigarette usage. We do note
           the various medical reports do note
           tobacco-related bronchiolitis. . . . [W]hen
           presented with additional information, Dr.
           LoRusso indicated that he could not say
           within a reasonable degree of medical
           certainty that the work exposure was the
           primary cause of the claimant's condition.
           However, some of the information provided to
           Dr. LoRusso was not substantiated by the
           record . . . . In view of the deputy
           commissioner's expressed reservations
           concerning the claimant's credibility and
           the record as a whole we cannot find that
           the [sic] a compensable occupational disease
           has been established.

     It is well settled that credibility determinations are

within the fact finder's exclusive purview.   See Goodyear Tire &

Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437

(1987).   As fact finder, the commission was entitled to give


                               - 3 -
little probative weight to Dr. Lewis's opinion which was not

supported by any indication in his medical records that claimant

had been exposed to any specific substance.   In addition, the

commission was entitled to discount Dr. LoRusso's opinion in

light of the conflicts between his report and the witnesses'

testimony and Dr. LoRusso's uncertainty in his opinion when

confronted with additional information.   "Medical evidence is

not necessarily conclusive, but is subject to the commission's

consideration and weighing."   Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215 (1991).

     Because the medical evidence was subject to the

commission's factual determination, we cannot find as a matter

of law that the evidence sustained claimant's burden of proof.

Accordingly, we affirm the commission's decision.

                                                         Affirmed.




                               - 4 -